  Case 18-33730-hdh11 Doc 300 Filed 02/26/21             Entered 02/26/21 15:17:02   Page 1 of 5



Steven T. Holmes
State Bar No. 00794918
CAVAZOS HENDRICKS POIROT, P.C.
Suite 570, Founders Square
900 Jackson Street
Dallas, TX 75202
Phone: (214) 573-7302
Fax: (214) 573-7399
Email: sholmes@chfirm.com

Attorneys for Jeffrey H. Mims, Liquidating Trustee

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

IN RE:                                               §
                                                     §
REVOLUTION MONITORING, LLC                           §            CASE NO. 18-33730-hdh
                                                     §
                                                     §
REVOLUTION MONITORING                                §            CASE NO. 18-33731-hdh
MANAGEMENT LLC,                                      §
                                                     §
REVOLUTION NEUROMONITORING LLC                       §            CASE NO. 18-33732-hdh
                                                     §
        Debtors.                                     §            (Jointly Administered)
                                                     §

     MOTION TO COMPEL TURNOVER OF PROPERTY OF THE ESTATE
NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS
FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT 1100
COMMERCE STREET, ROOM 1254, DALLAS, TX 75242-1496 BEFORE CLOSE OF
BUSINESS ON MARCH 19, 2021, WHICH IS AT LEAST 21 DAYS FROM THE DATE OF
SERVICE HEREOF.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A
COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO
THE DATE AND TIME SET FORTH HEREIN.

IF A RESPONSE IS FILED A HEARING MAY BE HELD WITH NOTICE ONLY TO THE
OBJECTING PARTY. IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED,
AND THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR
THE NOTICED ACTION MAY BE TAKEN.
  Case 18-33730-hdh11 Doc 300 Filed 02/26/21              Entered 02/26/21 15:17:02         Page 2 of 5



          COMES NOW, Jeffrey H. Mims, together with MedARC as Collection Agent (collectively, the

“Liquidating Trustee”), and files this Motion to Compel Turnover of Property of the Estate (the

“Motion”). In support of this Motion, the Liquidating Trustee would respectfully show this Court as

follow:

                                            JURISDICTION

          1.    This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334 and the

Sale Order. This Motion presents a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (E).

                                       BACKGROUND FACTS

          2.    Medical Practical Solutions, LLC (“MPS”) provided medical billing services to

Revolution Monitoring, LLC, Revolution Monitoring Management, LLC and / or Revolution

Neuromonitoring, LLC (collectively, the “Debtors”) between May 2015 and May 2016.

          3.    FCTU provided medical billing services to the Debtors between May 2016 and November

2016.

          4.    Quality Control Services (“QCS”) provided medical billing services to the Debtors

between April 2017 and June 2017. MPS, FTGU, and QCS are collectively referenced herein as the

“Billing Entities”.

          5.    During the above-referenced time periods, each of the Billing Entities sent documents

and data on behalf of the Debtors to insurance carriers or their agents for or related to the billing of the

Debtors’ medical accounts receivable (the “Claim Information”). Additionally, the Billing Entities

received documents and data on behalf of the Debtors from insurance carriers or their agents, for billed

claims (collectively, the “Documents”). The Documents, Claim Information, and all data related thereto

are property of the Debtors’ estate.

          6.    The Liquidating Trustee has repeatedly requested and sought production of the Claim

Information and Documents, both formally and informally:

MOTION TO COMPEL TURNOVER OF PROPERTY OF THE ESTATE                                     PAGE 2 OF 5
  Case 18-33730-hdh11 Doc 300 Filed 02/26/21               Entered 02/26/21 15:17:02       Page 3 of 5



             a.          On September 6, 2019, the Trustee filed a Motion for 2004 Examination [Docket

                         No. 147] (the “Rule 2004 Motion”), in which he requested the Documents and

                         Claim Information. On November 15, 2019, this Court entered an Order Granting

                         the Motion for 2004 Examination [Docket No. 186]. None of the Billing Entities

                         (defined below) filed any response or objection to the Rule 2004 Motion.

             b.          On February 28, 2020, the Trustee served subpoenas on both MPS and FGTU

                         requesting the Claim Information and Documents. True and correct copies of

                         those subpoenas are attached hereto as Exhibits A and B.

             c.          On March 4, 2020, the Trustee served a subpoena on QCS requesting the Claim

                         Information and Documents. A true and correct copy of that subpoena is attached

                         hereto as Exhibit C.

             d.          The Collection Agent, on behalf of the Liquidating Trustee, has repeatedly

                         requested the Documents and Claim Information from each of the Billing Entities

                         over the last twelve months.

       7.         With one limited exception, 1 none of the Billing Entities have delivered any objection,

response, Documents or Claim Information to the Liquidating Trustee in response to the subpoena or

otherwise.

       8.         On information and belief, the Billing Entities are in possession of certain Documents

and Claim Information that are unavailable from any other source. The Liquidating Trustee needs the

Documents and Claim Information in order to document the validity and collectability of certain medical

receivables that remain the primary asset of these estates.

       9.         To the extent that any Billing Entity remains in possession of any responsive Documents

or Claim Information, such entity is also in violation of the automatic stay by continuing to exercise




MOTION TO COMPEL TURNOVER OF PROPERTY OF THE ESTATE                                    PAGE 3 OF 5
  Case 18-33730-hdh11 Doc 300 Filed 02/26/21              Entered 02/26/21 15:17:02        Page 4 of 5



control over property of the estate in the face of repeated requests from the Collection Agent for

production or turnover.

                                        RELIEF REQUESTED

       10.     Pursuant to 11 U.S.C. § 542(a) and (e), the Liquidating Trustee requests an order from

the Court directing that each of the Billing Entities immediately deliver all Documents and Claim

Information, including the documentation requested in the attached subpoenas, to the Liquidating

Trustee.

       11.     Based on the Billing Entities’ continued refusal to turnover property of the Debtors’

estates, the Liquidating Trustee requests that the Court award costs and reasonable attorney’s fees

incurred by the Liquidating Trustee resulting from the Billing Entities’ actions in violation of the

automatic stay.

       For the foregoing reasons, the Liquidating Trustee prays that this Court enter an order granting

all relief requested in this Motion and for such other relief as the Court deems just and appropriate.

                                      Respectfully submitted,

                                      /s/ Steven T. Holmes
                                      Steven T. Holmes
                                      State Bar No. 00794918
                                      CAVAZOS HENDRICKS POIROT, P.C.
                                      900 Jackson Street, Suite 570
                                      Dallas, TX 75202
                                      Direct Dial: (214) 573-7305
                                      Fax: (214) 573-7399
                                      Email: sholmes@chfirm.com
                                      Attorneys for Jeffrey H. Mims, Liquidating Trustee




MOTION TO COMPEL TURNOVER OF PROPERTY OF THE ESTATE                                    PAGE 4 OF 5
    Case 18-33730-hdh11 Doc 300 Filed 02/26/21                     Entered 02/26/21 15:17:02              Page 5 of 5




                                  CERTIFICATE OF CONFERENCE

   In accordance with Local Bankruptcy Rule 9007-1(f), the undersigned certifies that he has attempted
to confer with representatives of each Billing Entity, regarding the relief requested herein, both by
telephone and e-mail on February 5, 2021. None of the Billing Entities have appeared in this bankruptcy
case, and the undersigned’s attempts were directed to the following representatives of each Billing
Entity: Adrianna Villeralle with Medical Practice Solutions; Rhonda Roberts with Quality Control
Services; and both Jaime Lynch and John M. Terry on behalf of FTGU. The undersigned has not
received a response from, or on behalf of any of the Billing Entities. Accordingly, the Motion is
presented to the Court for determination.

                                                      /s/ Steven T. Holmes
                                                      Steven T. Holmes




                                       CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and correct copy of the foregoing Motion was served
on February 26, 2021 by electronic transmission through the Court’s automated Case Management and
Electronic Docketing System for the U. S. Bankruptcy Court for the Northern District of Texas on all
parties-in-interest submitting to service of papers in this case by said means and via U.S. first-class mail
on the following:

    Medical Practice Solutions, LLC                            Quality Control Service Consultants, LLC
    Adriana Villareal                                          c/o David E. Turner
    3400 Waterview Parkway, Suite 305                          18302 Noyce Road
    Richardson, TX 75080-1472                                  Crosby, TX, 77532-7807

    FTGU Medical Billing, LLC
    Corporation Service Company dba CSC
    Lawyers Incorporating Service Company
    211 E. 7th Street, Suite 620
    Austin, TX 78701-3218


                                                      /s/ Steven T. Holmes
                                                      Steven T. Holmes



1
  On or about March 11, 2020, Mr. John M. Terry contacted counsel for the Liquidating Trustee, indicated that he
represented FTGU, and that he had responsive information from FTGU in response to the subpoena. Mr. Terry stated that
FTGU would produce such documentation upon entry of an appropriate protective order. After several phone calls and e-
mails, counsel for the Liquidating Trustee provided a revised draft of a proposed protective order to Mr. Terry on or about
August 13, 2020. Since that date however, Mr. Terry has not responded to repeated calls and emails from the Liquidating
Trustee’s counsel seeking production of documents.
MOTION TO COMPEL TURNOVER OF PROPERTY OF THE ESTATE                                                   PAGE 5 OF 5
